 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   BRIAN BORENSTEIN,                                           Case No. 2:19-cv-00482-RFB-NJK
 8                         Plaintiff,
                                                                               ORDER
 9              v.
10   NELLIS GARDEN,
11                       Defendant.
12
13          In the instant action, Plaintiff alleges that he is being evicted by Defendant Nellis Gardens
14   Apartments because he is disabled and has a service dog. On April 10, 2019, the Court found that
15   Plaintiff had satisfied the standard for a temporary restraining order. The Court ordered that
16   Defendant could not evict Plaintiff pending a hearing and that Defendant must restore electricity
17   to Plaintiff’s unit immediately.
18          The Court received ex parte communications from Plaintiff on April 15, 2019 and April
19   16, 2019 communicating that Defendant refuses to reinstate electricity and is proceeding to evict
20   Plaintiff in knowing violation of this Court’s order. The Plaintiff has further alleged that Defendant
21   has been made aware of and received this Court’s Temporary Restraining Order and that Defendant
22   indicated that it would not abide by this Court’s order. The Court finds Plaintiff’s communications
23   to be credible and finds that Defendant is in contempt of the Court’s April 10, 2019 Temporary
24   Restraining Order.1
25          “The district court has the inherent authority to impose sanctions for bad faith, which
26
27
            1
              To the extent it was not clear in the Court’s April 10 Order, the Court finds that Plaintiff
28   need not post any security for the Temporary Restraining Order or this Order as the equities in this
     case and the merits do not require such security at this time.
 1   includes a broad range of willful improper conduct.” Fink v. Gomez, 239 F.3d 989, 992 (9th Cir.
 2   2001). Pursuant to the Local Rules, the Court may “impose any and all appropriate sanctions” and
 3   a party that fails to comply with a Court’s order, “after notice and an opportunity to be heard.” LR
 4   IA 11-8. The Court finds that Defendant has demonstrated bad faith in its knowing refusal to
 5   comply with this Court’s Temporary Restraining Order. The Court provides the Defendant with
 6   notice pursuant to this order and allows the Defendant until 3:00 pm on April 18, 2019 to establish
 7   compliance with this Court’s Temporary Restraining Order. Absent such a showing by 3:00 pm
 8   on April 18, 2019, the Court will impose a monetary sanction of $1,000 per day for every day that
 9   Defendant fails to restore electricity to Plaintiff’s residence. Moreover, if Plaintiff’s electricity is
10   not restored by the hearing scheduled for April 22, 2019, the Court will consider ordering the arrest
11   of any individuals knowingly engaged in contempt of the Court’s order until there is compliance
12   with the Court’s order.
13           IT IS THEREFORE ORDERED that Defendant demonstrate its compliance with the
14   Court’s Order by 3:00 pm on April 18, 2019. Absent such a showing, the Court will begin to
15   impose monetary sanctions on Defendant in the amount of $1,000 per day for every day that
16   Defendant fails to restore electricity to Plaintiff’s residence.
17           IT IS FURTHER ORDERED that the Clerk of Court serve Defendant with the instant
18   order   at   4255     North    Nellis    Boulevard,     Las    Vegas,    Nevada      89115    and     at
19   info@nellisgardensapts.com.
20           IT IS FURTHER ORDERED that Plaintiff is referred to the pro bono program for the
21   limited purpose of representation at the hearing scheduled for April 22, 2019.
22
23           DATED: April 16, 2019.
24                                                           ____________________________
                                                             RICHARD F. BOULWARE, II
25
                                                             United States District Judge
26
27
28
                                                      -2-
